Per curiam.
George Lee Mathis is presently serving concurrent sentences for the offenses of burglary and motor vehicle theft. His convictions were affirmed by the Court of Appeals in Mathis v. State, 139 Ga. App. 292 (228 SE2d 228) (1976). Mathis brought this mandamus action requesting that the Superior Court of Fulton County furnish him without cost a transcript of his trial and copies of all other trial records. Mathis now appeals the trial court’s denial of his petition.
In Mydell v. Clerk, Superior Court of Chatham County, 241 Ga. 24 (243 SE2d 72) (1978), this court enumerated various methods which could be used by a petitioner to establish the justification or necessity which must be shown before he becomes entitled to such records in a collateral attack on his sentence. No such justification has been shown in this case. Appellant’s petition was properly denied.

Judgment affirmed.


All the Justices concur.